DETAILED ACTION
	For this Office action, Claims 1-18 and 20-28 are pending.  Claims 19 and 29-31 are canceled, and Claims 1-10 and 20-28 are withdrawn form consideration due to a previous restriction requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 11-18 in the reply filed on 29 September 2022 is acknowledged.  Claims 11-18 will be examined within this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choy et al. (herein referred to as “Choy”, US Pat Pub. 2014/0327720).
Regarding instant Claim 11, Choy discloses an ultrafine bubble-containing liquid apparatus (Figure 6a-c; Paragraph [0016]; Paragraph [0023]; bubbles formed from dissolved air in water as water heats, creating ultrafine bubbles singular on thin film of actuator/heater), comprising:  a storage unit configured to store liquid in a position including a predetermined region (Figure 5; Figures 6a-c; Paragraph [0023]; storage unit in fluid passageway 66 and slot 74, predetermined region near actuators 120 at fluid chamber 112); and a heating unit configured to generate ultrafine bubbles in the liquid by heating the liquid in the predetermined region and causing film boiling (Figures 5, 6a-c; Paragraph [0023]; actuator 120 heats area around fluid chamber 112 to form boiling and bubble formation, see that resistor heaters that warm fluid to boiling point).
Regarding instant Claim 12, Claim 11, upon which Claim 12 is dependent, has been rejected above.  Choy further discloses wherein the heating unit includes a heating resistance portion (Figures 6a-c; Paragraph [0021]; see heating unit comprises resistors for heating).    
Regarding instant Claim 13, Claim 11, upon which Claim 13 is dependent, has been rejected above.  Choy further discloses comprising a control unit configured to heat the heating unit intermittently to cause the film boiling intermittently (Figure 6 a-c; Paragraph [0014]; Paragraph [0021]; Paragraph [0023]; control electronics, boiling point and bubble formed intermittently).  
Regarding instant Claim 14, Claim 11, upon which Claim 14 is dependent, has been rejected above.  Choy further discloses comprising a channel in which the liquid flows through the predetermined region (Figures 6 a-c; Paragraph [0021]; Paragraph [0022]; Paragraph [0023]; channel in slot 74 to fluid chamber 112 and orifice 104).  
 Regarding instant Claim 15, Claim 11, upon which Claim 15 is dependent, has been rejected above.  Choy further discloses comprising a circulation channel configured to circulate the liquid through the predetermined region (Figure 3; Figure 4; Figures 6a-c; Paragraph [0020]; Paragraph [0023]; slots 72-78 recirculate fluid through plurality of fluid chambers 112 as seen in Figure 4).  
Regarding instant Claim 18, Claim 11, upon which Claim 18 is dependent, has been rejected above.  Choy further discloses comprising an injection unit configured to inject gas into the liquid (Figure 4a; 4c; Paragraph [0023]; device can ingest air bubble during refill of chamber 112).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choy et al. (herein referred to as “Choy”, US Pat Pub. 2014/0327720) in view of Tajima et al. (herein referred to as “Tajima”, US Pat Pub. 2001/0043247).
	Regarding instant Claim 16, Claim 11, upon which Claim 16 is dependent, has been rejected above.  Choy further discloses a pressure chamber including at least part of the predetermined region (Figure 5; Figure 6a-c; Paragraph [0020]; Paragraph [0023]; orifice 104 and fluid chamber 112 serve as pressure chambers); and an ejection opening communicating with the pressure chamber (Paragraph [0023]; opening in orifice 104).
	However, the reference is silent on the liquid inside the pressure chamber being ejected from the ejection opening by energy of bubbles generated by the film boiling in the liquid.
	Tajima discloses a liquid discharge recording head, method of manufacture therefor, and liquid discharge apparatus in the same field of endeavor as Choy, as it solves the mutual problem of providing boiling to fluid undergoing discharge (Abstract; Paragraph [0032]).  Tajima further discloses the discharge of liquid by the bubbling pressure of liquid undergoing film boiling, as the bubbling pressure is effective at ejecting the liquid (Paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed by modifying the bubbles in the pressure chamber of Choy to use the energy of the bubbles to eject the liquid from the ejection opening as taught by Tajima because Tajima discloses the bubbling pressure is effective at such ejecting (Paragraph [0032]).  
	Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above.  Choy, part of the combined references, further discloses comprising a collection unit configured to collect the liquid ejected from the ejection opening (Paragraph [0013]; device used in printing device, collection unit would be object receiving the printing).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/14/2022